Case 19-34054-sgj11 Doc 1796-39 Filed 01/22/21   Entered 01/22/21 16:43:17   Page 1 of 5




                                                                       SE40
Case 19-34054-sgj11 Doc 1796-39 Filed 01/22/21   Entered 01/22/21 16:43:17   Page 2 of 5
Case 19-34054-sgj11 Doc 1796-39 Filed 01/22/21   Entered 01/22/21 16:43:17   Page 3 of 5
Case 19-34054-sgj11 Doc 1796-39 Filed 01/22/21   Entered 01/22/21 16:43:17   Page 4 of 5
Case 19-34054-sgj11 Doc 1796-39 Filed 01/22/21   Entered 01/22/21 16:43:17   Page 5 of 5
